ON APPLICATION FOR REHEARING
REYNOLDS, J.
The defendant insists that it should be granted a rehearing on the ground that plaintiff deliberately swore to a falsehood in' stating that his teeth were knocked out by his fall and that plaintiff deliberately tried to perpetrate a .fraud on the defendant and on the court by lying with reference to his teeth.
We cannot concur in defendant’s estimate of plaintiff’s testimony that his teeth were knocked out.
Plaintiff testified (page 7):
*103“Q. Lost your teeth, too, since you got hurt?
“A. Yes, sir.”
(Page 21):
“Q. How long after the accident was it before you had your teeth pulled?
“A. I think about three or four weeks.
“Q. Had them all pulled?
“A. Yes, sir.”
“Q. Were your- teeth broken off?
“A. No, sir, they were knocked loose, some of them.
“Q. How many?
“A. Three or four.
“Q. What was the matter with the rest?
“A. Well, I had the pyorrhea.”
(Page 22):
“Q. That was the reason the rest were pulled? Did the pyorrhea make those other ones loose?-
“A. I guess so, I don’t know.
“Q. Well, that is what pyorrhea does, doesn’t it, makes them loose?
“A. I guess so.
“Q. Just in what way did this acciden cause your teeth to have to be pulled?
“A. I fell down the stairway and struck on the side .of my face at the time.
“Q. Well, if only three or four of them were loose and none of them were broken off and if you had the pyorrhea, what did the fall have to do with pulling your teeth?
“A. He said they would have to be pulled.
(Page 25).
“Q. Your teeth were not knocked out?
“A. No, but -they were knocked loose.
“Q. You say your teeth were pulled out three or four weeks after the fall?
“A. Yes, sir.
“Q. You stated you were unconscious for about six weeks?
“A. Yes, sir.
This evidence, as a whole, does not impress us as being perjury.
In fact, the more we study evidence the more we are impressed with the view of Edgar Guest that:
“When, you get to - know a fellow, Know his joys and know his cares,
When you come to understand him, And the burden that he bears,
When you learn the fight he’s making And the trouble in his way, .
Then you find that he is different Than you thought him yesterday.”
The second, third and fourth grounds set up in defendant’s motion for rehearing are. fully covered in our original petition herein.
Defendant urges, as a fifth ground, that the court erred in allowing plaintiff judgment for $150.00 for medical attendance and nursing, and quotes paragraph 5 of Section 8 of the compensation act:
“The employer shall in every case coming under this act furnish the employee reasonable medical, surgical and hospital services and medicines not to exceed two hundred and fifty dolars in value, unless the employee refuses to' allow them to be furnished by the employer; and in every case of death the employer shall pay or cause to be paid the reasonable expense of the burial of the employee, not to exceed one hundred dollars, and the reasonable contingent expenses in connection therewith, not to exceed fifty dollars.”
Section 6 of the act provides:
“Any .voluntary payments made by the employer or his insurer to the insured employee, during the period of his disability, or to his ‘dependents, which, by the terms of this act, were not due and payable when paid, may, subject to the approval of the court, be deducted from the amount to be paid as compensation.”
Under this last provision, if the defendant company had made any voluntary payments or had in any way furnished medicine, doctors or nurses, it could have *104received credit for the same by furnishing proof of the service and of the value of the same.
But there is no evidence in the record showing the value of any service rendered or any claim on the part of defendant for such services.
Defendant urges, as a further ground for rehearing, that the court erred in holding that the assignment of one-third of planitiff’s cause of action and claim for compensation to his attorney was legal.
We recognize the right of plaintiff’s attorney, under his. Contract of employment, as provided for by Act 124 of 1906, giving a first privilege to attorneys for the amount of their professional fees on all judgments obtained by them and on the property recovered by such judgments; and by which it was made lawful for an attorney by written contract, signed by the client, to acquire as his fee an interest in the subject matter of the suit binding on the opposite party after notice.
This was done for the reason that the Workmen’s Compensation Act of Louisiana requires that the fees of attorneys and physicians be reasonable' and that they shall be approved by the court.
Defendant further objects to the decree herein rendered on the ground that it would not be protected in the event it paid the judgment.
Mrs. Mattie Porter Connell has voluntarily made herself a party to the judgment and decree herein rendered and we have entered an order recognizing .her as one of the parties to the suit.
In her application to become a party, Mrs. Mattie Porter Connell, widow of the plaintiff, Patrick H. Connell, asks that her rights in the suit be reserved.
The rights ' of Mrs. Mattie Porter Connell, insofar as they are- adjudicated in this decision and decree, are fully and finally settled; but insofar as any rights that she may have that are not claimed in this suit, they are fully reserved as provided by law.
For the above reasons a rehearing is refused.